 1

 2

 3

 4

 5

 6

 7

 8

 9                                      UNITED STATES OF AMERICA

10                                NORTHERN DISTRICT OF CALIFORNIA

11                                       SAN FRANCISCO DIVISION

12
     UNITED STATES OF AMERICA,               )              CASE NO.: CR 18-0097 MMC
13                                           )
           Plaintiff,                        )              [PROPOSED] FINAL ORDER OF
14                                           )              FORFEITURE
        v.                                   )
15
                                             )
16   JOEY WONG HERNANDEZ,                    )
                                             )
17         Defendant.                        )
     _______________________________________ )
18
                   On April 17, 2019, this Court entered a Preliminary Order of Forfeiture forfeiting the
19
     following property as to Joey Wong Hernandez, pursuant to Title 18, United States Code, Section 2253
20
     and the procedures outlined in Rule 32.2 of the Federal Rules of Criminal Procedure and Title 21,
21
     United States Code, Section 853:
22
            •   One (1) Envy Laptop bearing serial number 6CG3374NX2;
23
            •   One (1) Seagate Hard Drive bearing serial number 5LS59C79;
24
            •   Two (2) Transcend Hard Drives bearing serial number D269881875 and C378480232;
25
            •   One (1) SanDisk SD card;
26
            •   One (1) iPhone 7 bearing serial number F2LSRCAZHFYK; and
27
            •   One (1) iPhone 6+ bearing serial number DX3R50BWG510
28

     [PROPOSED] FINAL ORDER OF FORFEITURE
     CR 18-0097 MMC                                 1
 1          The United States represents that it has complied with the publication notice requirements of the

 2 Preliminary Order and that no petitions claiming the property have been filed.

 3          THEREFORE, IT IS HEREBY ORDERED that the above-described property shall be

 4 forfeited to the United States pursuant Title 18, United States Code, Section 2253 and the procedures

 5 outlined in Rule 32.2 of the Federal Rules of Criminal Procedure and Title 21, United States Code,

 6 Section 853, and that all rights, title, and interest in the property is vested in the United States of

 7 America. The appropriate federal agency shall dispose of the forfeited property according to law.

 8

 9          IT IS SO ORDERED this _____        July
                                   15 day of ________________ 2019.

10

11                                                          ____________________________
                                                            HON. MAXINE M. CHESNEY
12                                                          United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] FINAL ORDER OF FORFEITURE
     CR 18-0097 MMC                                    2
